Dear Mr. Venable:
You requested an Attorney General's opinion regarding the legal representation of the Acadia Parish Gravity Drainage District No. 1 ("District"). You indicate that a lawsuit was filed against the District. The District Attorney for the Fifteenth Judicial District provided the District with legal representation, and an Assistant District Attorney was assigned to represent the District in the lawsuit. The District Attorney required the District to pay the costs of court reporters for depositions related to the lawsuit, and the District was billed at an hourly rate for the legal services provided. You question whether the District Attorney is responsible for the legal representation of the District, and if so, whether the District Attorney's Office must refund the money paid by the District for such representation.
La. R.S. 42:261 provides, in pertinent part, as follows:
  A. Except as provided by Subsection C of this Section or as otherwise provided by law, the district attorneys of the several judicial districts other than the parish of Orleans shall, ex officio and without extra compensation, general or special, be the regular attorneys and counsel for the parish governing authorities, parish school boards, and city school boards within their respective districts and of every state board or commission domiciled therein, the members of which, in whole or in part, are elected by the people or appointed by the governor or other prescribed authority, except the state boards and commissions domiciled at the city of Baton Rouge, and all boards in charge or in control of state institutions.
Further, La. R.S. 16:2 provides, in pertinent part, as follows:
  A. The district attorneys of the several judicial districts of Louisiana, other than the parish of Orleans, shall ex officio be the regular attorneys and *Page 2 
counsel for the police juries, parish school boards, and city school boards within their respective districts and of every state board or commission domiciled therein, including levee boards, hospital and asylum boards, education boards, and all state boards or commissions the members of which, in whole or in part, are elected by the people or appointed by the governor or other prescribed authority, except state boards and commissions domiciled at the city of Baton Rouge, parish of East Baton Rouge, and all boards in charge or in control of state institutions.
Because the district attorney is the regular counsel for the police jury, his duty and authority for legal representation extends also to creatures of the police jury, such as sewer and water districts. Attorney General Opinion Nos. 93-300, 90-593. The District is a creature of the police jury. Therefore, the District Attorney is the regular counsel for the District, and must represent the District without extra compensation. In accord is Attorney General Opinion No. 77-1411. Because the District Attorney cannot charge the District for legal representation, the District Attorney must refund all fees and expenses paid by the District.
Trusting this adequately responds to your request, we remain
Yours very truly,
 CHARLES C. FOTI, JR. Attorney General
  By: ___________________________  KENNETH L. ROCHE, III Assistant Attorney General